EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Jonathan Yates on 8/5/2021. 

The application has been amended as follows: 
The following claims have been amended: 


1.   (Currently Amended)  A fixture for supporting a workpiece during a machining operation, comprising:                                                                                                   a fixture base;                                                                                                                                           a support plate vertically extending from the fixture base and having a seat positioned on a first side of the support plate,  [a] the seat configured to receive the workpiece; and a quick release lever mounted to the fixture and configured to displace the workpiece from the seat; wherein the workpiece is a piston and the fixture includes a pin bore locator vertically extending from the fixture base for positioning in a pin bore in a piston positioned on the seat; and a seat plate positioned on the seat opposite to the support plate and positioned to fit in a ring groove in a piston positioned on the seat. 
Claims 6-7:  (Cancelled).
11.    (Currently Amended) The fixture of claim [9] 10 wherein the quick release lever further includes a lever body having a first longitudinal edge and a second longitudinal edge each extending from a first end to a second end of the lever body, and the lever body having a bent configuration between the first end of the lever body and the second end of the lever body.

12.    (Currently Amendment) The fixture of claim 11 wherein the quick release lever further includes a pin having [a] the contact surface, the contact surface disposed at the second end of the lever body, and the pin projects from the lever body such the contact surface is spaced outboard of the lever body in a direction away from the first longitudinal edge and configured to apply a pushing force to a workpiece mounted on the fixture to displace the workpiece from the seat.

15.    (Currently Amended) The fixture of claim 11 wherein a first portion of the lever body from the point of attachment to the first end of the lever body is longer than a second portion of the lever body from the point of attachment to the second end of the lever body, and the handle is configured to fold when not in use.



18.   (Currently Amended)  A fixture for supporting a workpiece during a machining 
operation, comprising: 
	     a fixture base;     
		a support plate vertically extending from the fixture base and having a first seat 
on a first side of the support plate;
         [a] the first seat configured to receive the workpiece; [and]
a first quick release lever mounted to the fixture and configured to displace the 
workpiece from the first seat;
  a handle disposed at a first end of the first quick release lever, the handle configured for manual engagement;
   a contact surface disposed at a second end of the first quick release lever, the contact surface configured to contact and displace a workpiece mounted on the fixture;
   a point of attachment disposed between the handle and the contact
surface; [and]
a fastener pivotally mounting the first quick release lever to the fixture at the point of attachment;[.] 
a second seat positioned on the first side of the support plate adjacent to the first 
seat and configured to receive a second workpiece; wherein the fixture is configured to 
simultaneously receive the workpieces; 
a second quick release lever mounted to the fixture and configured to displace 
the second workpiece from the second seat; and
wherein the workpiece is a piston and the fixture includes a first vertically 
extending pin bore locator and a second vertically extending pin bore locator 
vertically extending from the fixture base for positioning, respectively, in a pin bore in a 
first piston and a pin bore in a second piston positioned on the first seat and the second 
seat.   

Claims 19-20: Cancelled

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a fixture comprising a fixture base, a support plate vertically extending from the fixture base and having a seat positioned on a first side of the support plate, a quick release lever configured to displace the workpiece; wherein the workpiece is a piston and the fixture includes a pin bore locator vertically extending from the fixture base for positioning in a pin bore in a piston positioned on the seat; and a seat plate positioned on the seat opposite to the support plate and positioned to fit in a ring groove in a piston positioned on the seat.  
Regarding to claim 1, the closest prior art Tsang et al. (US 8,584,335) discloses an apparatus comprising a fixture comprising a fixture base (4), quick release lever (1), and a seat (2).  However Tsang et al. fails to disclose having a support plate vertically extending from the fixture base and having a seat positioned on a first side of the support plate,  the workpiece being a piston and the fixture includes a pin bore locator vertically extending from the fixture base for positioning in a pin bore in a piston positioned on the seat; and a seat plate positioned on the seat opposite to the support plate and positioned to fit in a ring groove in a piston positioned on the seat. 

Regarding to Claim 11, the closest prior art Tsang et al. (US 8,584,335) discloses an apparatus comprising a fixture comprising a fixture base (4), quick release lever (1), and a first and second seat (a first and second 2).  However, Tsang et al. fails to disclose having a support plate vertically extending from the fixture base and having a first and second seat positioned adjacent to one another on a first side of the support plate configured to simultaneously receive the workpieces, a first and second quick release lever, the workpiece being a piston and the fixture having a first and second vertically extending pin bore locator vertically extending from the fixture base for positioning in a pin bore in a first piston and a pin bore in a second piston positioned on the first and second seat, in combination with all other claimed limitations set forth by the independent claim. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/NIRVANA DEONAUTH/Examiner, Art Unit 3726      


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726